CARMICHAEL, Judge,
concurring: *
I am satisfied that we have correctly applied the provisions of Rule for Courts-Martial 707 to the facts of this case. I am also satisfied that Rule 707, as presently drafted, is unique in its sweeping insulation of accused servicemembers not from delay but from trial. Unlike the Speedy Trial Act of 1974, 18 U.S.C. §§ 1361, et seq. (1982), or Federal Rule of Criminal Procedure 48(b), this rule does not allow a military judge the discretion to dismiss charges without prejudice should he find the Government in violation of the prescribed time limits for speedy trial. The analysis justifies the Rule's Draconian prejudice per se approach by stating that dismissal without prejudice would be a meaningless remedy, that it would further delay a case already found to have been unreasonably delayed, and that such a practice would be “particularly inappropriate in courts-martial.” Manual for Courts-Martial, United States, 1984, Rule for Courts-Martial 707, analysis, app. 21, at A21-38.
I disagree. First, dismissal without prejudice is a definite sanction since the Government is out of court and is prevented-albeit temporarily — from beginning its case on the merits. Second, rules similar to Rule 707, such as the Federal Speedy Trial Act, emanate from a public outcry for the prompt disposition of criminal cases, not from public interest in expanding speedy trial rights. To the extent a criminal justice system brings an accused to trial swiftly, it alleviates public fears that the same accused will commit other crimes during an extended period of pretrial freedom. Thus, broad judicial discretion in applying these rules is consistent with what I perceive as their primary purpose: to safeguard public interest in an efficient criminal justice process. Third, unnecessary delay in bringing an accused to trial may not be of constitutional magnitude; that is, it may not affect an accused’s sixth amendment right to a speedy trial. This is simply because Rule 707 imposes a more stringent standard on the Government than does the Constitution or, for that matter, the Uniform Code of Military Justice. In the absence of a constitutional violation, I believe a military judge should have the discretion to decide whether the Government should be permanently barred from prosecuting the case.
In exercising this discretion, military judges could apply the same balancing test developed by the Supreme Court of the United States to resolve allegations of speedy trial violations premised upon the sixth amendment. See generally Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972); see also United States v. MacDonald, 435 U.S. 850, 98 S.Ct. 1547, 56 L.Ed.2d 18 (1978). Cf. United States v. McCallister, 24 M.J. 881, 891-92 (A.C.M.R.*8121987). Some of the factors which should be assessed in applying the test are the length of the delay beyond the prescribed time limits, the reason for the delay, the accused’s assertion of his right and prejudice to the accused. Barker v. Wingo, 407 U.S. at 530, 92 S.Ct. at 2191-92. Two other pertinent factors are whether the Government intentionally or unintentionally exceeded the prescribed time limits and the relative seriousness of the alleged offense or offenses. These factors would serve as the military judge’s touchstone in the exercise of his discretion and, if the judge were required to articulate the basis for his ruling on the matter, would provide a basis for meaningful appellate review for abuse. See generally United States v. Taylor, 487 U.S. 326, 108 S.Ct. 2413, 101 L.Ed.2d 297 (1988) (the trial court’s desire to send a strong message to the Government was an insufficient reason to dismiss the indictment with prejudice for noncompliance with the Speedy Trial Act).
In my opinion, subsection (e) of Rule for Courts-Martial 707 should be revised to give military judges the discretion to dismiss either with or without prejudice if they find the Government in noncompliance with the Rule’s time limits.1

 Judge H. St. G. T. Carmichael took final action in this case prior to his retirement.


. In some instances, of course, the discretion to dismiss without prejudice would not exist. Examples that readily come to mind are proceedings where jeopardy has attached, or delays which violate the sixth amendment right to speedy trial.